Citation Nr: 1209751	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for acquired psychiatric disorder, to include anxiety disorder, insomnia, and depressive disorder.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1987, and from February 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran has claimed and the RO adjudicated service connection for anxiety and insomnia. The Board notes the Veteran was diagnosed with depressive disorder, not otherwise specified.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has combined and recharacterized the issues of entitlement to service connection for anxiety, insomnia, and depressive disorder to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected above.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The Board notes the issue of entitlement to service connection for headaches was also on appeal along with the two issues identified above.  However, in May 2010, a Decision Review Officer Decision granted the Veteran's claim.  Therefore, the issue of entitlement to service connection for headaches is no longer on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011). 

In January 2011, the Veteran submitted a statement stating that he is currently receiving treatment for the medical conditions on appeal at the Mayaguez VA Outpatient Center (OPC).  The most recent treatment record from the Mayaguez VA OPC is dated April 2010.  Therefore, any outstanding treatment records must be obtained and associated with the claims file prior to appellate review.

In addition, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  

In the instant case, following the issuance of the May 2010 SOC, additional evidence has been received which includes a statement from the Veteran regarding his stressors during his military service in Iraq and how these experiences affected his mental and emotional health.  This new evidence has not been reviewed by the RO in conjunction with the issue on appeal.  Furthermore, the Veteran has not waived RO consideration of the additional evidence.  Accordingly, the RO must be given the opportunity to review this evidence before the Board can enter a decision.  38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should attempt to obtain and associate with the claims folder any medical records identified that are not already of record, namely VA treatment records from the Mayaguez VA OPC, dated after April 2010.

2. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims remaining on appeal, in light of all pertinent evidence (including all additional evidence received since the May 2010 SOC) and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered.  If any benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

